Fein, J. (dissenting).
I concur with Justice Alexander. I would add only that I find no basis for the majority’s determination that the judgment was excessive to the extent that it exceeded $5,000,000. A reduction to any intermediate figure between $5,000,000 and the award made by the jury might be premised upon the same basis and with equal justification. 11 The terrible injuries *811sustained by this plaintiff and the bleak future she faces, as outlined in Justice Alexander’s dissent, demonstrate that any quantification is subject to question. In such circumstances, I believe it is appropriate to rely upon the jury’s judgment.